Exhibit 2.1

AMENDMENT NO. 1 TO
ASSET PURCHASE AGREEMENT


THIS AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT (this “Amendment”), dated
as of June 4, 2010, is made by and among United Natural Foods, Inc., a
corporation existing under the laws of the State of Delaware (the "Purchaser
Parent"), UNFI Canada, Inc., a corporation existing under the laws of Canada
(the "Purchaser"), SunOpta Inc., a corporation existing under the laws of Canada
(the “Vendor”), and Drive Organics Corp., a corporation existing under the laws
of the Province of British Columbia ("Drive Organics").


RECITALS


WHEREAS, the Purchaser Parent, the Purchaser, the Vendor and Drive Organics
entered into an Asset Purchase Agreement, dated as of May 10, 2010 (the
“Purchase Agreement”); and


WHEREAS, the Purchaser Parent, the Purchaser, the Vendor and Drive Organics
desire to amend the Purchase Agreement as set forth herein pursuant to Section
9.11 of the Purchase Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
promises contained in this Amendment, and intending to be legally bound thereby,
the parties agree as follows:


1.           Section 6.1(2) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
“either the Purchaser or the Purchaser Parent or the Vendor or Drive Organics if
the Closing shall not have been consummated by June 19, 2010, without liability
to the terminating party on account of such termination; provided that the right
to terminate this Agreement pursuant to this Section 6.1(2) shall not be
available to a Party whose breach or violation of any representation, warranty,
covenant, obligation or agreement under this Agreement has been the cause of or
has resulted in the failure of the Closing to occur on or before such date;”
 
2.           Ratification. All other paragraphs, provisions, and clauses in the
Purchase Agreement not so modified remain in full force and effect as originally
written.
 
3.           Defined Terms. Certain capitalized terms not defined herein shall
have the meanings given to such terms in the Purchase Agreement.
 
4.           Counterparts. This Amendment may be executed in any number of
counterparts, and/or by facsimile or e-mail transmission of Adobe Acrobat files,
each of which shall constitute an original and all of which, taken together,
shall constitute one and the same instrument. Any Party executing this Amendment
by fax or Adobe Acrobat file shall, immediately following a request by any other
Party, provide an originally executed counterpart of this Amendment provided,
however, that any failure to so provide shall not constitute a breach of this
Amendment except to the extent that such electronic execution is not otherwise
permitted under the Electronic Commerce Act, 2000 (Ontario).
 

 
 

--------------------------------------------------------------------------------

 

5.           Governing Law.  This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the Province of Ontario and the
laws of Canada applicable therein. The Parties hereby irrevocably attorn to the
non-exclusive jurisdiction of the courts of Ontario with respect to any matter
arising under or related to this Amendment.
 


[Remainder of page left intentionally blank.]

 
 

--------------------------------------------------------------------------------

 

*    *    *    *    *
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


 

 
UNITED NATURAL FOODS, INC.
       
Per:
/s/ Steven Spinner
 
Name:
Steven Spinner
 
Title:
President & CEO
       
UNFI CANADA, INC.
       
Per:
/s/ David A. Matthews
 
Name:
David A. Matthews
 
Title:
Authorized Signatory
       
SUNOPTA INC.
       
Per:
/s/ John Dietrich
 
Name:
John Dietrich
 
Title:
Vice President, Corporate Development
             
DRIVE ORGANICS CORP.
       
Per:
/s/ John Dietrich
 
Name:
John Dietrich
 
Title:
Secretary




 
 

--------------------------------------------------------------------------------

 
